Title: Charles Storer to Abigail Adams Smith, 8 August 1786
From: Storer, Charles
To: Adams, Abigail (daughter of JA and AA)


     
      Boston, August 8th, 1786
     
     You know, Amelia, I am never backward in writing my friends: therefore, when I tell you that I have four of your favours by me unanswered, I trust you will not lay the blame on my good will. Some of them were received where I could neither acknowledge them myself, nor had I one to do it for me, and the others came at an inconvenient time. Be persuaded, however, that the will is good, (as, indeed, it ever is in respect to you,) and no evil thought will rise up against your friend. * * * * *
     I am perfectly of your mind, Amelia, in regard to Europe. There certainly is something like fascination attending our acquaintance with it, and for my own part I must confess that a ten year’s ramble through it would hardly satisfy me. There is that constant variety which must amuse, for we poor mortals have a deal of curiosity, one and all of us, however we may pretend to deny it. Some are diverted one way, some another; yet, though the means be directly opposed, the one to the other, the principle remains the same. I have no doubt but you would be highly gratified in a tour upon the continent, and I wish you may; it would be a source of very pleasing reflection ever after. But hush upon this subject, or I shall raise desires I may not be able to comply with.
     My hints respecting what was said of you at New-York were not mal apropôs it seems, though I must confess I had no idea of their being applicable to you at the time. I understand you, when you say “you may perhaps make us a visit here sometime within two or three years,” though it is not speaking so plainly as you might have done. You have my best wishes, however, for every happiness.
     The slippers you sent to Maria please her exactly. You will therefore accept her thanks, with mine, for them. You need not be concerned about the paying for them, I shall take due care of that.
     You speak of Mr. Jefferson’s being with you in March. Entre nous—did he ever mention receiving the books I sent him just before I left London, by your papa’s advice? I ask because I am much disappointed in not having any acknowledgement of them from him, which I pleased myself with having. The velvet dress you speak of I received but a few weeks ago, via L’Orient. Though plain and simple, ’tis, I think, beautiful, as are most of the French dresses; our opinions correspond in this I believe.
     
     I wish, Amelia, it had been in my power to have met you at Stamford the day you mentioned to have rode out. How surprised you would have been to have seen me on the terrace. But, alas! those days are all over, past and gone! and I am going to enter on another line of life, altogether new and strange.
     I saw your brother Charles yesterday in town. I asked him to dine. He was going to Cambridge. I spent the evening out, and when I returned home I was told that he was there and was gone to bed. This was acting on the friendly principle which pleases me much, I assure you. You have written to him on this subject, I fancy, else I shall be better pleased, it being his own choice. He staid with us most of the forenoon, and I hope he was not dissatisfied with his visit.
     Your aunt Shaw I have not seen since last winter, though I have your uncle, who was at commencement. All our friends at Braintree are in usual health, as are those in town. Every thing here wears but a gloomy appearance at present, though there are many who try their utmost to be gay. There are many who are flirting about in silk and satin, but who have a sorrowful, aching heart, I am very sure. As for me, I am going to retire from this society while I can do it with a good grace. If success attends me, it will fully compensate for the sacrifice; if not, there will ever be a satisfaction in having acted as I thought right.
     Write to me, and be assured it will afford particular pleasure, in his retirement, to
     
      Eugenio
     
    